



Exhibit 10.38


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this “Agreement”) is made between
James McNally on behalf of him/herself, his/her agents, assignees, heirs,
executors, administrators, beneficiaries, trustees and legal representatives
(“Employee”), and Clinical Micro Sensors, Inc. d.b.a. GenMark Diagnostics, Inc.
(together with GenMark Diagnostics, Inc., the “Company”). Employee and the
Company are each a “Party” and are together sometimes referred to as “Parties”
to this Agreement. Capitalized terms used but not defined herein shall have the
meaning given to such terms in the GenMark Diagnostics, Inc. Executive Severance
Plan (the “Severance Plan”).


In consideration of the promises in this Agreement, the adequacy of which is
hereby acknowledged, the Parties agree as follows:
AGREEMENT


1.Separation Date: Employee’s employment with the Company will cease effective
January 10, 2020 (the “Separation Date”).


2.Consideration. In consideration of Employee executing this Agreement and
complying with its terms, the Company agrees to:
a.
pay Employee an aggregate gross lump sum payment of ONE HUNDRED FORTY-FIVE
THOUSAND ONE HUNDRED ONE AND 32/100 DOLLARS ($145,101.32), representing six (6)
months of Employee’s Base Salary Rate payable pursuant to Section 6.1(a) of the
Severance Plan within ten (10) business days after the date both Parties have
signed this Agreement;



b.
pay Employee an amount equal to: (x) Employee’s target bonus percentage under
the 2019 Bonus Plan (i.e., 50% of Employee’s base salary as of the Separation
Date), multiplied by (y) the percentage achievement of the Company-level
performance targets under the Company’s 2019 Bonus Plan as approved by the
Company’s Board of Directors (and without modification upward or downward based
on individual performance), payable upon the later of (i) ten (10) business days
after the date both Parties have signed this Agreement, or (ii) the date the
Company pays bonus awards to Company employees in accordance with the 2019 Bonus
Plan; and



c.
provide that the restricted stock units set forth on Exhibit A hereto (the
“Severance Equity”) granted under the terms of the Company’s 2010 Equity
Incentive Plan (as amended, the “2010 Plan”) shall continue to remain
outstanding and vest, and be issued to Employee, within ten (10) business days
after the date both Parties have signed this Agreement.



3.Health Care Coverage. If Employee elects to continue and remains eligible for
COBRA benefits pursuant to Section 6.1(b) of the Severance Plan, the Company
will pay for and provide the health care benefits as set forth therein.


4.Outplacement Services. The Company will provide Employee with an outplacement
services package selected by the Company following the receipt of this Agreement
signed in full and on the condition that Employee performs his/her obligations
hereunder. In no event will Employee receive cash or other benefits in lieu of
outplacement services.


5.Transition Services. Promptly following the Separation Date, Employee agrees
to reasonably cooperate with the Company to transition Employee’s existing work
to other Company employees.


6.Treatment of ESPP Contributions and Other Equity Awards. Any contributions
made by Employee into the Company’s Amended and Restated 2013 Employee Stock
Purchase Plan (the “ESPP”) in respect of any ESPP plan period that does not
conclude prior to the Separation Date will be refunded to Employee in accordance
with the terms of the ESPP. In addition, any restricted stock units, stock
options or other equity Awards held by the Employee which remain unvested as of
the Separation Date (other than the Severance Equity) will be cancelled and
terminated in their entirety without further action of the Parties pursuant to
the terms of the 2010 Plan.


7.No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the consideration and/or benefits
specified in Sections 2, 3 and 4 above (collectively, the “Separation
Benefits”), except for Employee’s execution of this Agreement and the
fulfillment of the covenants contained herein.





--------------------------------------------------------------------------------







8.Consideration Sufficiency. Employee acknowledges and agrees that the
Separation Benefits are contingent upon the Company receiving an executed copy
of this Agreement no later than January 16, 2020, and that Employee performs all
of his/her obligations hereunder. Employee acknowledges that the Separation
Benefits are greater than that which Employee would otherwise be entitled to in
the absence of this Agreement.


9.Payment of Wages. On the Separation Date, the Company will pay Employee all
Accrued Amounts earned through the Separation Date, subject to all required
payroll deductions and withholdings.


10.Tax Matters. The Company will withhold required federal, state and local
taxes from any and all payments contemplated by this Agreement. Other than
Company’s obligation and right to withhold, Employee will be responsible for any
and all taxes, interest, and penalties that may be imposed with respect to the
payments contemplated by this Agreement (including, but not limited to, those
imposed under Internal Revenue Code Section 409A).


11.Release of Claims. In consideration of the Company’s execution of this
Agreement and other good and valuable consideration, Employee hereby forever and
irrevocably releases and discharges the Company, and any parent (including
GenMark Diagnostics, Inc.), subsidiary, affiliated, and related entities,
including their past, present, or future managers, directors, administrators,
officers, employees, agents, insurance companies, attorneys, representatives,
predecessors, successors and assigns, and each of them (collectively, the
“Released Parties”) from all known and unknown claims, liabilities, and
obligations of every kind (including attorneys’ fees and costs) that Employee
has ever had or now may have against the Released Parties arising out of or
relating to facts, events, occurrences, or omissions up to and including the
date this Agreement is fully executed by the Parties. The claims that Employee
is releasing include: (a) claims arising out of Employee’s employment with the
Company and his/her separation from such employment; (b) claims for breach of
express or implied contract or covenant of good faith and fair dealing; (c) all
claims for harassment, discrimination or violation of public policy; (d) claims
for constructive discharge or wrongful discharge; (e) claims for retaliation;
(f) claims for violation of state or federal common law or statutory law,
including to the extent applicable, all claims arising under the California
Constitution, the California Fair Employment and Housing Act, the California
Labor Code, including sections 970 et. seq., Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the California Unruh Act, the Worker
Adjustment and Retraining Notification Act (WARN), California WARN, the Equal
Pay Act, California Business & Professions Code, including sections 17200 et
seq., the Fair Labor Standards Act, the Employee Retirement Income Security Act,
the National Labor Relations Act, the California Family Rights Act, the Family
and Medical Leave Act, the Americans with Disabilities Act, the Genetic
Information Nondiscrimination Act, the Private Attorneys General Act of 2004,
and the Sarbanes-Oxley Act of 2002, or other federal, state, or local laws
relating to employment or separation from employment or benefits associated with
employment or separation from employment; (g) claims for emotional distress,
mental anguish, humiliation, and personal injury; and (h) claims that may be
asserted on Employee’s behalf by others. Excluded from this Release are claims
which cannot be waived or released as a matter of law.


YOU UNDERSTAND AND ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED TO SEEK THE ADVICE OF
AN ATTORNEY, IF YOU SO CHOOSE, PRIOR TO SIGNING THIS RELEASE AND TO THE EXTENT
DESCRIBED HEREIN YOU ARE GIVING UP ANY LEGAL CLAIMS YOU HAVE AGAINST THE COMPANY
AND EACH OF ITS RESPECTIVE CURRENT, FORMER OR FUTURE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, REPRESENTATIVES, SHAREHOLDERS, LEGAL PREDECESSORS AND
SUCCESSORS, BY SIGNING THIS RELEASE.


12.No Further Obligations of Company. Employee acknowledges that the Separation
Benefits and other considerations provided to him/her are in full and complete
satisfaction and discharge of any and all obligations that the Company or any of
the Released Parties has or may have to Employee.


13.Representation of No Action; Agreement Not to Sue. As a condition of
receiving the Separation Benefits and other consideration provided, Employee
agrees not to sue in civil court any of the Released Parties regarding any claim
that has been released in this Agreement. Employee represents and agrees that
he/she has not initiated any claim, charge, lawsuit, or other action against any
of the Released Parties and that he/she has not transferred or assigned that
right to any other person or entity. Should any third party, including any state
or federal agency, bring any action or claim against the Company or any of the
Released Parties on Employee’s behalf, Employee acknowledges and agrees that
this Agreement provides full relief and Employee will not accept any other
relief. The prohibitions on further recovery in this Section 13 will not apply
to any recovery authorized under Section 21F of the Securities Exchange Act of
1934.







--------------------------------------------------------------------------------





14.Waiver of Civil Code Section 1542. Employee acknowledges that he/she has been
made aware of and expressly waives any and all rights under Section 1542 of the
California Civil Code to the full extent that such rights may be waived. Section
1542 provides as follows:


“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”


15.Non-Disparagement. Employee agrees not to make or cause to be made any
statements that disparage, are inimical to, or damage the reputation of the
Company or any of its past or present affiliates, subsidiaries, agents,
officers, directors or employees to anyone, including, but not limited to,
current Company employees, the media, regulatory agencies, public interest
groups, and publishing companies.


16.Return of Company Property. Employee agrees to promptly return to the Company
all hard copy and electronic documents (and all copies thereof) and other
Company property that Employee has had in Employee’s possession at any time,
including, but not limited to, files, notes, drawings, records, business plans
and forecasts, financial information, specifications, computer-recorded
information (including email), tangible property (laptop computer, cell phone,
PDA, etc.), credit cards, entry cards, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). If Employee
discovers after the Separation Date that Employee has retained any Company
proprietary or confidential information, Employee agrees, immediately upon
discovery to contact the Company and make arrangements for returning the
information.


17.Post-Employment Obligations. Employee acknowledges his/her continuing
obligations under Employee’s Confidentiality and Non-Disclosure Agreement (the
“NDA”) which prohibits disclosure of any confidential or proprietary information
of the Company. A copy of the NDA is attached. Pursuant to the federal Defend
Trade Secrets Act of 2016, Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Moreover, if Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Employee
may disclose a trade secret to Employee’s attorney and use the trade secret
information in the court proceeding; provided, however that Employee: (i) shall
file any document containing the trade secret under seal; and (ii) shall not
disclose the trade secret, except pursuant to a court order.


18.Breach of Agreement. If Employee breaches any of Employee’s obligations under
this Agreement (including, but not limited to, Employee’s obligations relating
to Confidentiality, Return of Company Property, and Post-Employment
Obligations), Company’s obligations under this Agreement will immediately be
terminated, no further performance under this Agreement will be required by the
Company, and Employee shall immediately return to the Company any payments and
other consideration previously paid or provided to Employee by the Company under
this Agreement.


19.No Admission. Employee understands that the Released Parties expressly deny
any wrongdoing or liability to Employee.


20.Severability. If any portion of this Agreement is void or deemed
unenforceable for any reason, the unenforceable portion will be deemed severed
from the remaining portions of this Agreement, which will otherwise remain in
full force.


21.Review and Return of Agreement. Employee has seven (7) days from the date of
this Agreement to review and execute this Agreement (although Employee may
choose to voluntarily execute this Agreement earlier). This Agreement will not
be effective or enforceable until after the delivery of a signed copy of the
Agreement to the Company at 5964 La Place Court, Carlsbad CA, 92008, Attention:
Hollis Winkler, Vice President, Human Resources.


22.Material Non-Public Information. Employee hereby acknowledges that as of the
date of this Agreement, Employee is a holder of the Company’s equity securities.
Employee hereby further acknowledges that he/she is aware that United States
securities laws prohibit any person who has received from an issuer material
non-public information from purchasing or selling securities of such issuer or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities. Employee shall not trade in the securities of the Company
on the basis of, or while Employee is in possession of, material non-public
information regarding the Company. Nothing contained in this Agreement shall
create any presumption that any information supplied to Employee is in fact
material and non-public, nor shall anything contained herein shift the burden of
proof imposed by applicable law absent this Agreement with respect to
establishing whether any such information is material and non-public.





--------------------------------------------------------------------------------







23.Applicable Law. This Agreement will be governed by California law. Venue for
all disputes will be in San Diego County, California and each Party agrees not
to assert lack of jurisdiction as an objection to any action brought in San
Diego, California.


24.Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Executed faxed copies or
PDF copies transmitted via email will be effective and enforceable.


25.Headings. Headings in this Agreement are inserted for reference and
convenience only and are not a part of this Agreement.


26.Interpretation, Entire Agreement. This Agreement replaces and supersedes all
other agreements, verbal or written, which are merged into this Agreement, and
constitutes the entire agreement of the Parties. Any rule of law or decision
that would require interpretation of any claimed ambiguities in this Agreement
against the Party that drafted it has no application and is expressly waived.
Further, the Parties agree that the term “including” and its variations are
always used in the non-restrictive sense as if followed by “but not limited to.”


27.Modification and Waiver. Any modification of this Agreement will be effective
only if it is in a writing signed by the Parties to this Agreement. No waiver of
any of the provisions of this Agreement will constitute a waiver of any other
provision, even if similar, nor will any waiver constitute a continuing waiver.
No waiver will be binding unless executed in writing by the Party making the
waiver.


28.Expiration of Offer. The offer made by the Company pursuant to this Agreement
shall be null and void if it is not accepted in writing by Employee on or before
the expiration of the 7-day period described in Section 8 above.


[Continued on next page]





--------------------------------------------------------------------------------







Employee and the Company, by their signatures below, acknowledge that, other
than the NDA which remains in effect, there exist no other promises,
representations, or agreements between them and that they voluntarily enter into
this Agreement with the intent to be legally bound.










/s/ James McNally        DATE: _14-Jan-2020________
James McNally






/s/ Hollis Winkler          DATE: _9-Jan-2020________
James McNally
Vice President, Human Resources





--------------------------------------------------------------------------------









Exhibit A
Severance Equity


RSU Grant Number
Vest Date
Grant Date
Total Shares
000200
2/1/2020
11/2/2016
2,031
000540
2/22/2020
2/22/2017
625
000825
2/1/2020
10/27/2017
625
001130
2/23/2020
2/23/2018
5,859
001399
1/26/2020
10/26/2018
1,250
001584
2/18/2020
2/18/2019
25,312
Total
 
35,702












